Citation Nr: 1745134	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  08-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 30, 2003, for the award of entitlement to a total disability evaluation based on individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel
INTRODUCTION

The Veteran served on active duty from November 1943 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The RO in St. Petersburg, Florida, currently has jurisdiction over the appeal. 

In January 2010, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

In May 2010, January 2012, September 2014, and July 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  Such development having been completed, the appeal is now ready for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected lumbar spine disability prior to December 30, 2003.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis are met from October 8, 1999. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(b) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is already in receipt of a TDIU from December 30, 2003, the date that his disabilities met the schedular rating criteria.  He contends he is entitled to a TDIU on an extraschedular basis prior to December 30, 2003, dating back to October 8, 1999, the date of receipt of his claim for an increased rating for his lumbar spine.  See August 2014 Informal Hearing Presentation.

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016). 

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director of Compensation Service (Director) for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director. Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 
In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the issue of entitlement to a TDIU on an extraschedular basis, prior to December 30, 2003, was referred to the Director of Compensation in the July 2017 Board remand.  In an August 2017 decision, the Director determined that the Veteran was not unemployable due to service-connected disabilities.  

The Director observed that prior to December 30, 2003, service connection had been established for four of the Veteran's disabilities, including the lumbar spine disability (40 percent from October 8, 1999), tinnitus (10 percent from October 24, 2000), bilateral hearing loss (noncompensable prior to December 30, 2003), and a spontaneous collapsed lung (noncompensable).  The Director explained that none of the evidence indicated that the Veteran underwent surgical procedures, inpatient treatment, emergency room visits, or intensive treatment due to any of these disabilities prior to December 30, 2003.  The Director also noted that that there were no medical opinions indicating that the Veteran's service-connected disabilities prevented employment prior to December 30, 2003.  Again, the Board is not bound by the Director's determination and has jurisdiction to review determinations by the Director.  Cf. Wages, 27 Vet. App. at 233.  

As such, the remaining inquiry for the Board is whether the Veteran was unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities, prior to December 30, 2003.  

The record indicates that the Veteran's work experience was as a self-employed contractor designing and building decontamination equipment for the U.S. nuclear industry until 1995.  See June 2006 VA 21-8940 Form (Application for Increased Compensation Based on Unemployability).  There is no indication that he had experience in any other field. 

The Board acknowledges that the Veteran had a some college education.  See June 2006 VA 21-8940 Form.  However, there is no indication that his education was in a different field from that in which he also worked. 

An August 1995 letter from Dr. R.S. noted the Veteran's limited motion in his back as well as decreased reflexes and sensation in both legs.  Dr. R.S. reviewed X-rays and concluded that the Veteran had severe degenerative changes. 

An October 2001 statement from Dr. S.H. noted that the Veteran's lumbar spine disability was severe and affected the Veteran's daily activities and overall livelihood.  

Lay statements dated in June 2002 from the Veteran's family, co-worker, and friend, all attested to the fact that the Veteran had lost jobs and had to limit his occupational activities, including lifting, due to his lumbar spine disability.  

In the June 2006 VA 21-8940 Form, the Veteran reported that he had last worked full-time in September 1995 although he was able to work on a part-time basis thereafter, until 1999, when his back condition worsened and prevented him from obtaining substantial, gainful employment in his industry.  

During a September 2006 VA spine examination, the Veteran told the VA examiner that he had been unemployed for 10-20 years because his lumbar spine disability limited his traveling and ambulation with his prior occupational duties.  The examiner found that the Veteran's lumbar spine disability would have severe effects in his usual daily activities, to include traveling.

Notably, the AOJ granted TDIU in a December 2006 rating decision following consideration of the September 2006 VA examination report.  In reaching the decision, the AOJ noted that the Veteran had last worked full-time in 1995.  The assigned effective date at the time appeared to only be based on the date that the Veteran met the schedular criteria for a TDIU.  

As the September 2006 VA examination findings are consistent with the lay and medical evidence prior to December 30, 2003, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected lumbar spine disability was so severe that it rendered him unable to secure or maintain a substantially gainful occupation for which his education and occupational experience would otherwise be qualified, prior to December 30, 2003.  

In this regard, the Board finds it significant that the Veteran had primarily worked as a contractor, without other substantial training or experience and the totality of the record suggests that his lumbar spine disability significantly limited his ability to perform travel, ambulate, and perform heavy lifting, a key feature of the position as a contractor.  Further, the Board emphasizes that there is no indication that the Veteran has experience or training in any other field.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is unable to secure and follow a substantially gainful occupation by reason of service-connected lumbar spine.  

Moreover, the Board finds that the appropriate date for the grant of TDIU on an extraschedular basis is October 8, 1999, the date that the AOJ received the Veteran's claim to reopen his lumbar spine claim.  The Veteran's lumbar spine disability claim has a long procedural history but without delving into detail, the Board notes that the Veteran has been in receipt of service-connection for the lumbar spine disability since 1947.  The evidence does not demonstrate, and the Veteran does not contend, that his unemployability began during the one-year "look back" prior to the October 1999 claim.  See 38 C.F.R. § 3.400.  Rather, the Veteran has indicated that he had not had substantially gainful employment for at least 10 years prior to 2006, which would have been in at least 1996 or earlier.  Thus, the appropriate date is the date of the claim.  Id. 

As such, a TDIU is granted as of October 8, 1999, the date of claim. 


ORDER

A TDIU on an extraschedular basis is granted from October 8, 1999, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


